690 N.W.2d 99 (2004)
PEOPLE
v.
CATHEY
No. 126231.
Supreme Court of Michigan.
December 27, 2004.
SC: 126231, COA: 244626.
On order of the Court, the motion for leave to file supplemental brief is GRANTED. The application for leave to appeal the April 6, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, C.J., would grant leave to appeal to consider the dissenting opinion of Judge Murphy in the Court of Appeals.